;.,.




                                              Modified   by 5056-k

       Hon. G. H. Williamson        Opinion NO. 0-5056
       County Attorney              Fle: Sale of land purchased by a
       Erath County                 taxing unit at a tax foreclosure
       Stephenville,  Texas         sale, after the expiration   of the
                                    redemption period, and a related
       Dear Sir:                    question.
                   Your letter   of January 18, 1943,    propounds   the two
       following   questions:

                    ” (1) Can County or State sell land     purchased
             by one or the other of said taxing units       for amount
             of taxes, penalties,   Interest and costs     at Sheriff’s
             foreclosure   sale, at private sale after     the expira-
             tion of two (2) years redemption period       and six
             months additional?
                  “(2)     If County or State can so sell such land,
             what officers    execute the Instrument of conveyance
             and what should be the form of such instrument?”
                   By virtue of Section 9 of Article   7345b, Vernon’s
       Annotated Civil Statutes,    if the property is sold to any tax-
       ing unit which is a party to the judgment under decree of the
       court in said suit, the title    to said property shall be bid
       in and held by the taxing unit purchasing the ~same for the
       use and benefit of itself    and all other taxing units which
       are parties to the suit and which have been adjudged in said
       suit to have tax liens against such property,     pro rata and in
       proportion   to the amount of tax liens in favor of said re-
       spective   taxing units as established   by the judgment in said
       suit.    Such property shall not be sold by the taxing unit pur-
       chasing the same for less than the adjudged value thereof or
       the amount of the judgment against the property in said suit,
       whichever is lower, without the written consent of all tax-
       ing units which in said judgment have been found to have tax
       liens against such property.     When such property is sold by
       the taxing unit purchasing the same, the proceeds thereof
        shall be received by it for account of Itself    and all other
        said taxing units adjudged in said suit to have a tax lien
        against such property.   The proceeds from such a sale, after
        paying all costs and expenses, shall be distributed     among such
        taxing units pro rata and in proportion    to the amount of their
Hon. G. H. Williamson,     Page 2


tm.aitliens against   such property   as established   in said   judg-
     .
            This provision of the statute further provides in
effect   that if the sale  has not been made by such purchasing
taxing units before six (6) months after the redemption period
provided in Section 12 of the statute has expired,    it shall
thereafter   be the duty of the Sheriff upon the written request
from any taxing unit who has obtained a judgment in said suit,
to sell said property as provided therein.
           The provisions  of Article   7345b are cumulative of
and in addition to all other rights and remedies to which any
taxing unit may be entitled.     (Section 13 of said statute).

             After the expiration    of the redemption period, which
  is two (2) years, and before six (6) months after such redemp-
  tion period,   the taxing unit purchasing the property is the
  only taxing unit that can sell such property.       If the taxing
  unit purchasing the property has not sold said property within
  six (6) months after the redemption period,     then after the ex-
piration   of said six (6) months, any taxing unit who has ob-
tained a judgment in said suit, other than the State, may re-
quire the Sheriff    upon written request to sell such property In
the manner as authorized by Article      7345b.  We are unable to
find any statute authorizing      any person to request the Sheriff
to make the sale for the State where the State is the purchasing
unit*
            Where either the State or county is the purchasing
unit, either can sell such property after the redemption period
and within six (6) months thereafter.    After the expiration   of
the six (6) months period where no taxing unit, except the State
who has obtained a judgment In said suit has requested the Sher-
iff in writing to sell said property,  the purchasing unit which
is either the State or a county. can sell such property.     If any
of the taxing units except the State who has obtained a judgment
in said suit requests the Sheriff in writing to sell said prop-
erty when the purchasing unit has not sold the same, said prop-
erty must be sold in the manner as authorized by Section 9 of
Article  7345b.
            As heretofore stated, where the property is sold to
the taxing unit which Is a party to the judgment under decree
of the court in said suit, the title  to said property shall be
bid in and held by the taxing unit purchasing the same for the
use and benefit of itself  and all other taxing units which are
parties to the suit and which have been adjudged In said suit to
have tax liens against such property.   Where either the State or
a county has purchased the property and sells the same within
Hon. G. A. Williamson,   Page 3


the six (6) months period after the redemption period or after
said six (6) months period where none of the other taxing units
have requested the Sheriff In writing to sell the same, either
the State or the county purchasing such property holds the ti-
tle of said property.
           It is our opinion that where the State has purchased
the property,  the State must sell said property In conformity
with the general law authorizing   the State to sell such property
as authorized by Article   7328, Vernon’s Annotated Civil Stat-
utes.  This statute provides in part:
             “The Sheriff, in behalf of the State, shall
       execute a deed conveying title  to said property
       when sold and paid for.”
            It is our further opinion that where the county pur-
chases the property and sells the same, the county must sell
said property as authorized by Article    1577, Vernon’s Annotated
Civil Statutes,    except where the six (6) months period has ex-
pired.    In other words where the county is the purchasing unit,
It may request the Sheriff    to make the sale after the expira-
tion of the six (6) months period as authorized by Section 9,
Article   734%. Neither Article 7328 nor Article 1577 author-
izes the sale of such property at private sale.      Therefore,  it
is our opinion that neither the State nor county can sell such
property at private sale within the six (6) months period after
the redemption period or after the expiration     of the six (6)
months period where no other taxing unit has requested the Sher-
iff In writing to sell the same, but in either event such prop-
erty must be sold at public sale as authorized by the foregoing
statutes.     Of course, where either the State or county sells
such property the same shall not be sold for less than the ad-
judged value thereof or the amount of judgment against the prop-
erty in said suit, whichever Is lower, without the written con-
 sent of all taxing units which in said    judgment have been
found to have tax liens against such property and when such
property Is sold by the taxing unit purchasing the same, the
proceeds thereof shall be received by it for account of itself
 and all other taxing units adjudged in said suit to have a tax
lien against such property.
            As we have answered your first question in the nega-
tive   your second question becomes moot and requires no answer.
APPROVEDAPR 14, 1943                  Yours very truly
/s/ Grover Sellers                    ATTORNEY GENERALOF TEXAS
FIRST ASSISTANTATTORNEY     GENERAL   By /s/ Ardell Williams
 (This oolnlon considered   and       &dell Williams,  Assistant
approved in limited   conference)
AW:mp:wb